FIRST AMENDMENT to the EMPLOYMENT AGREEMENT between RON BENTSUR and KERYX
BIOPHARMACEUTICALS, INC.


This FIRST amendment (the “Amendment”) to the EMPLOYMENT AGREEMENT dated
September 14, 2009 (the “Employment Agreement”), between RON BENTSUR and KERYX
BIOPHARMACEUTICALS, INC. is made, entered into and effective this 13th day of
January, 2012, by and between Keryx Biopharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Ron Bentsur (“Executive”).  Capitalized terms
used herein and not otherwise defined in the Amendment shall have the meaning
ascribed to them in the Employment Agreement.
 
WHEREAS, on the 14th day of September, 2009, the Company and Executive entered
into an employment agreement (the “Employment Agreement”) effective as of May
20, 2009, which is the date on which Executive was appointed as Chief Executive
Officer of the Company; and


WHEREAS, the Company desires to extend the term of the Employment Period, and
make certain additional modifications to the terms of the Employment Agreement,
in accordance with the terms of this Amendment; and
 
WHEREAS, Executive is willing to continue to serve as the Chief Executive
Officer of the Company, in accordance with the terms and conditions of the
Employment Agreement and this Amendment.
 
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.           Unless earlier terminated in accordance with the terms of the
Employment Agreement, the Employment Period shall hereby be extended for a term
ending on May 20, 2014.


2.           Upon the occurrence of a Change in Control, if, within one year
after the effective date of the Change in Control, Executive’s employment is
terminated by the Company or the successor corporation to the Company without
Cause, or Executive resigns for Good Reason, and only if within 45 days after
the Date of Termination Executive shall have executed a release in substantially
the form of Exhibit B attached to the Employment Agreement and such release
shall not have been revoked within such time period: (i) the Executive shall
receive a cash payment equal to the sum of (A) the Executive’s annual Base
Salary at the rate in effect immediately prior to the Date of Termination or, if
higher, at the rate in effect immediately prior to a Change in Control, and (B)
the Annual Bonus earned by the Executive for the fiscal year immediately prior
to the year in which the Date of Termination occurs, if any, payable in a lump
sum within sixty (60) days following the Date of Termination; and (ii) the
Executive shall receive a cash payment equal to the total monthly premium
payment (both the Company’s portion and the Executive’s portion of such premium)
under the Company’s group healthcare plan multiplied by twelve (12), payable in
a lump sum within sixty (60) days following the Date of Termination.

 
 

--------------------------------------------------------------------------------

 





3.           Except as modified in this Amendment, the Employment Agreement and
all terms, covenants and conditions thereof shall remain in full force and
effect.


IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.



       
 
 
/s/ Ron Bentsur      
Ron Bentsur
                 

 

   
KERYX BIOPHARMACEUTICALS, INC.
                 
 
 
By: /s/ James F. Oliviero
                         














 
 

--------------------------------------------------------------------------------

 
